

115 S298 IS: Senate Campaign Disclosure Parity Act
U.S. Senate
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 298IN THE SENATE OF THE UNITED STATESFebruary 3, 2017Mr. Tester (for himself, Mr. Cochran, Mr. Leahy, Mr. Grassley, Mrs. Murray, Mr. Wyden, Mr. Durbin, Mr. Reed, Ms. Collins, Mr. Carper, Ms. Cantwell, Ms. Murkowski, Mr. Menendez, Mr. Cardin, Mr. Sanders, Mrs. McCaskill, Ms. Klobuchar, Mr. Wicker, Mr. Udall, Mr. Warner, Mr. Bennet, Mrs. Gillibrand, Mr. Franken, Mr. Coons, Mr. Portman, Ms. Baldwin, Mr. Donnelly, Ms. Hirono, Mr. King, Ms. Heitkamp, Mr. Markey, Mr. Peters, Mr. Van Hollen, Ms. Duckworth, Ms. Hassan, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require Senate candidates to file designations, statements, and reports in electronic form. 
	
 1.Short titleThis Act may be cited as the Senate Campaign Disclosure Parity Act.
		2.Filing by Senate
 candidates with CommissionSection 302(g) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(g)) is amended to read as follows:
			
				(g)Filing with the
 commissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..